Case 1:19-cv-20623-CMA Document 1 Entered on FLSD Docket 02/18/2019 Page 1 of 7




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                       IN ADMIRALTY

                                                Case No:


  GREAT LAKES INSURANCE SE,

             Plaintiff,

  v.

  BOAT RENTAL MIAMI, INC.                      and
  CLAUDIA BAERLIN-GALLEGOS,

             Defendants.
                                                     /

                           COMPLAINT FOR DECLARATORY RELIEF

        GREAT LAKES INSURANCE SE (“Great Lakes”), hereby sues the Defendants, BOAT

 RENTAL MIAMI, INC. (“BRM”) and CLAUDIA BAERLIN-GALLEGOS (“Gallegos”)

 (collectively, the “Defendants”) (Great Lakes and Defendants collectively, the “Parties”) for

 declaratory relief and in support thereof states as follows:

                                   JURISDICTION AND VENUE

        1.        This is an action for declaratory relief pursuant to 28 U.S.C. § 2201 et seq.

        2.        This is an admiralty and maritime cause within the meaning of FED. R. CIV. P. 9(h),

 and this Court has subject-matter jurisdiction pursuant to 28 U.S.C. § 1333, as it involves a dispute

 regarding a maritime contract.

        3.        Venue is properly within the United States District Court for the Southern District

 of Florida pursuant to 28 U.S.C. §§ 1391(b) because both Defendants are residents of the State of

 Florida, because the Defendant BRM is located in Miami, Florida, and because Defendant
Case 1:19-cv-20623-CMA Document 1 Entered on FLSD Docket 02/18/2019 Page 2 of 7




 Gallegos is located in Miami Beach, Florida, both of which are located in this district and division

 thereof.

        4.      All conditions precedent to the filing of this action have occurred, been waived or

 otherwise complied with.

        5.      Pursuant to the requirements of 28 U.S.C. § 2201 and Article III, Section 2 of the

 United States Constitution, a case or controversy exists and has existed between the Parties since

 the beginning of this action, such that an action or declaratory judgment is ripe and appropriate.

                                             PARTIES

        6.      At all times material to this action, Great Lakes is and was a corporation organized

 and existing under the laws of Germany, is and was a wholly owned subsidiary of Munich Re

 Group, with an office and principal place of business in Munich, Germany. Plaintiff Great Lakes

 is and was a citizen of Germany and is registered and authorized to conduct business in London,

 United Kingdom.

        7.      At all times material to this action, Defendant BRM is and was a corporation

 organized under the laws of Florida with its principal place of business in Miami, Florida.

 Defendant BRM is and was a citizen of Florida.

        8.      At all times material to this action, Defendant Gallegos is and was an individual

 domiciled in Miami Beach, Florida. Defendant Gallegos is and was a citizen of Florida.

                                   FACTUAL ALLEGATIONS

        9.      Plaintiff Great Lakes issued a Hull and Machinery and Third Party Liability Policy

 to BRM, policy number CSRYP/158200-9, with effective dates of October 11, 2016 to October

 11, 2017 (the “Policy”). A copy of the Policy is attached hereto as Exhibit “A” and is fully

 incorporated herein.



                                                  2
Case 1:19-cv-20623-CMA Document 1 Entered on FLSD Docket 02/18/2019 Page 3 of 7




        10.     The Policy had limits of liability of $1 Million Combined Single Limit per

 occurrence, subject to a $2,500 deductible.

        11.     The Policy provided, in relevant part:

                       Coverage B, Extension to include Commercial Passenger
                       Liability

                       Subject to our prior written agreement and your payment of an
                       additional premium, we may at your request extend this insuring
                       agreement to cover all sums which you become legally obligated to
                       pay to fare paying passengers or passengers carried under charter as
                       a result of your ownership or operation of the Scheduled Vessel.

        12.     On or about September 22, 2017, Gallegos filed a lawsuit against BRM in the

 Circuit Court of the Eleventh Judicial Circuit in and for Miami-Dade County, Florida, styled

 Claudia Baerlin-Gallegos v. Boat Rental Miami Inc., Case No. 2017-022605-CA-01 (the “State

 Court Lawsuit”). The State Court Lawsuit remains pending before Judge Rodolfo A. Ruiz, and is

 set for trial on the three-week docket commencing April 15, 2019. A copy of the operative State

 Court Complaint is attached hereto as Exhibit “B”.

        13.     The State Court Complaint alleges that Gallegos suffered an injury “after falling

 while boarding the boat rented from [BRM] on July 2, 2017 at the Miamarina at Bayside.” Id. at

 ¶ 9.

        14.     The State Court Complaint alleges that BRM “provided the boat, controlled access

 to the dock where the boat was moored, and provided access to the Plaintiff to the dock, and boat

 where she was injured.” Id. at ¶ 10.

        15.     The State Court Complaint alleges that BRM “provided [Gallegos] access to the

 dock where the rental boat was moored so she could board the boat. There was no representative

 or agent of the company to assist [Gallegos] board the boat. The dock stairs and the railing moved,




                                                 3
Case 1:19-cv-20623-CMA Document 1 Entered on FLSD Docket 02/18/2019 Page 4 of 7




 were slippery, were wet, and of uneven height. [BRM] did not warn [Gallegos] that the stairs

 moved, were slippery, were wet, or of uneven height.” Id. at ¶ 11.

         16.     The State Court Complaint alleges that “On or about July, 2017 at approximately

 1:30 P.M., [Gallegos] proceeded to board the boat by way of the dock stairs. [Gallegos] struggled

 to keep her balance because the stairs moved with the waves without warning once she was on

 them. On the last step of the stairs, [Gallegos’] foot slipped on the slippery and wet surface, which

 caused her to break her ankle. [Gallegos] proceeded to crawl on to the boat and was not offered

 any assistance by [BRM]. Id. at ¶ 12.

         17.     Because the allegations of the Complaint suggested that Gallegos’ injuries occurred

 on the BRM’s vessel, Great Lakes provided BRM with a defense in the State Court Lawsuit.

         18.     However, at her deposition in the State Court Lawsuit, Gallegos testified that

 BRM’s vessel was moored at the end of a dock that was attached to a seawall. See Clauda Baerlin-

 Gallegos Dep. 20:10-13, 28:20-29:3, Sept. 7, 2018, attached hereto with deposition exhibits as

 Exhibit “C”.

         19.     Gallegos also testified that she did not fall because of or onto BRM’s vessel. Rather,

 she testified that she slipped on the stairs from the seawall to the dock. Id. at 24:19-24; 70:9-74:6.

         20.     In fact, BRM’s vessel was approximately 20-25 feet away from where Gallegos

 fell. Id. at 28:20-29:3.

         21.     A photograph of the subject staircase on which she fell is below:




                                                   4
Case 1:19-cv-20623-CMA Document 1 Entered on FLSD Docket 02/18/2019 Page 5 of 7




 Id. at 74:10-20; Exh. 2, Gallegos Dep.

         22.     Following receipt and consideration of Gallegos’ testimony, Great Lakes sent a

 Reservation of Rights letter to BRM advising them there may be no coverage for the loss and

 reserving Great Lakes’ rights to withdraw its defense and deny indemnity to BRM. (Reservation

 of Rights to BRM, Feb. 11, 2019, Exhibit “D”)

         23.     As a result of Gallegos’ deposition testimony and in furtherance of Great Lakes

 Reservation of Rights, Great Lakes here seeks a declaration that because there is no possibility that

 a judgment in Gallegos’ favor could trigger Great Lakes’ duty to indemnify BRM, its duty to

 defend is terminated.

         24.     Although Gallegos is not an insured under the Policy, she has been named as a

 defendant as an indispensable party pursuant to FED. R. CIV. P. 19.

                           COUNT I – DECLARATORY JUDGMENT

         25.     Great Lakes reincorporates the allegations contained in paragraphs 1 through 24 as

 if more fully set forth at length herein.




                                                  5
Case 1:19-cv-20623-CMA Document 1 Entered on FLSD Docket 02/18/2019 Page 6 of 7




        26.     Policies like the one issued by Great Lakes are not general liability policies. Rather,

 they only respond to claims for damages “as a result of your ownership or operation of the

 Scheduled Vessel.” See Policy, p. 6, Exh. A.

        27.     Gallegos has admitted that her injuries were not the “result of” BRM’s ownership

 or operation of the Scheduled Vessel. Rather, they were the result of the stairs leading down from

 the seawall to the dock. Id.

        28.     Great Lakes takes no position on whether this admission by Gallegos has any effect

 on BRM’s liability or to her.

        29.     However, it is apparent that any award that might be ultimately awarded against

 BRM and in favor of Gallegos would not be “as a result of [BRM’s] ownership or operation of the

 Scheduled Vessel.” Id.

        30.     As a result, because there is no possibility of a covered judgment against BRM,

 Great Lakes seeks a declaration that it no longer has a duty to defend BRM in this lawsuit and that,

 consequentially, it has no duty to indemnify BRM for any damages that may be awarded in

 Gallegos’ favor against BRM.

        31.     An actual, present and justiciable controversy exists between Plaintiff Great Lakes

 and Defendants BRM and Gallegos warranting the entry of a declaratory judgment by this Court

 that the Policy does not provide coverage for the State Court Lawsuit.

        WHEREFORE, Plaintiff GREAT LAKES INSURANCE SE requests this Court to enter

 judgment in its favor, declaring that the Policy does not provide coverage for the claims asserted

 in the State Court Lawsuit and that Great Lakes has no duty to defend or indemnify BRM with

 respect to said claims. Great Lakes further requests such other relief as the Court may deem just

 and appropriate under the circumstances.



                                                  6
Case 1:19-cv-20623-CMA Document 1 Entered on FLSD Docket 02/18/2019 Page 7 of 7




 Dated: February 18, 2019.

                                    Respectfully submitted,

                                    DAVANT LAW, P.A.
                                    Attorneys for Great Lakes
                                    401 East Las Olas Blvd, Suite 1400
                                    Fort Lauderdale, FL 33301
                                    Telephone: (954) 414-0400
                                    Facsimile: (954) 332-3301


                                    By:/s/ Charles S. Davant
                                           Charles S. Davant
                                           Florida Bar No. 15178
                                           csd@davantlaw.com
                                           Aaron M. Dmiszewicki
                                           Florida Bar No. 111455
                                           amd@davantlaw.com




                                       7
